DALLAS, Circuit Judge.
The decree dismissing the bill of complaint in this case was right, and we adopt as our own the opinion by which it was vindicated in the court below. Encyclopedia Co. v. Werner (C. C.) 135 Fed. 841. The learned judge appropriately and correctly applied to the construction of the provisions of the Interim Copyright Act of January 7, 1904, c. 2, 33 Stat. 4, upon which the appellant relied, the familiar rule “that a thing may be within the *967letter of the statute, and yet not within the statute, because not within its spirit, nor within the intention of its makers.” Holy Trinity Church v. United States, 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226; Rothschild v. Adler-Weinberger S. S. Co., 130 Fed. 866, 65 C. C. A. 350.
The decree is affirmed.